Citation Nr: 0836521	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  02-11 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for sleep 
apnea. 

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a neurogenic 
bladder, to include as secondary to a low back disability.  

4.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

5.  Entitlement to service connection for hearing loss of the 
right ear. 

6.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
November 1979, with additional periods of active duty for 
training (ACDUTRA) and inactive duty training (INACDUTRA) in 
the Army, Marine Corps and Air Force Reserves through 1998, 
including active duty from training from January 1975 to July 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The veteran was provided a VA travel Board hearing in 
September 2003.  A transcript of the testimony offered at 
this hearing has been associated with the record.  

This matter was last before the Board in December 2005 when 
it was remanded for further development.  

The appeal is once again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

There are specific notice requirements with respect to claims 
to reopen.  VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit being sought.  To satisfy this requirement, 
VA is required to look at the bases for the denial in the 
prior decision and to provide the claimant with a notice 
letter that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
veteran has not been provided with proper notice as to the 
evidence and information that is necessary to reopen his 
claim of entitlement to service connection for sleep apnea.  
Thus, a remand is warranted.

As noted above, this matter was last before the Board in 
December 2005 and the claims on appeal were remanded for 
further development.  In its remand, the Board directed, 
inter alia, that the AMC/RO issue a supplemental statement of 
the case (SSOC) and provide the veteran and his 
representative an appropriate opportunity to respond thereto.  

A SSOC was issued in March 2008, and provided to the veteran 
and his then-appointed representative, Disabled American 
Veterans (DAV).  However, in April 2008 the veteran revoked 
the appointment of DAV as his representative and appointed 
the Texas Veterans Commission (TVC) as his representative.  
The TVC has not been provided an opportunity to review the 
SSOC and respond thereto.  Accordingly, a remand is necessary 
to provide the TVC with an opportunity to review the SSOC and 
respond.  

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action to comply with 
Kent v. Nicholson, 20 Vet. App. 1 (2006), 
to include furnishing the veteran and his 
representative (TVC) with appropriate 
notice informing him of evidence and 
information that is necessary to reopen 
the claim of entitlement to service 
connection for sleep apnea.  In preparing 
the notice, look at the bases for the 
denial in the prior decision and provide 
the claimant with a notice letter that 
describes what evidence would be necessary 
to substantiate the element(s) required to 
establish service connection that were 
found insufficient in the previous denial.

2.  Following provision of adequate Kent 
notice, the AMC/RO should again review the 
record and readjudicate the veteran's 
application to reopen his claim of 
entitlement to service connection for 
sleep apnea.  If this claim remains 
denied, the veteran and his representative 
(TVC) should be furnished a SSOC with 
respect to this claim and given the 
opportunity to respond thereto before it 
is returned to the Board.

3.  Lastly, with respect to the other 
claims on appeal, provide the TVC with a 
copy of the March 2008, SSOC and allow an 
appropriate opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board for its review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




